DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7-11, 15, 16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sherony et al., (U.S. Patent Application Publication 2019/0309491).
Regarding claim 1, Sherony teaches surrogates for roadside objects that can be used in vehicle testing (Abstract), that the surrogates approximate the overall visual appearance of the corresponding roadside object (paragraph 11), that the surrogates can be used to approximate a concrete object such as a concrete divider (paragraph 11), and that surrogates can be created for other roadside objects such as curbs (paragraph 39). Based on these combined teachings, Sherony teaches a concrete curb surrogate comprising a body configured to be substantially the same size and shape as a body of a concrete curb, the body including a core and a skin attached to the core (paragraph 21), the skin covering at least a portion of the core, the skin including a plurality of layers (paragraph 23), the plurality of layers including at least: a first layer and a second layer, the first layer including a mixture of paint and cement (paragraphs 25 and 27), and the second layer including a conductive material (paragraph 28).
Regarding claim 2, Sherony discloses that the conductive material is conductive paint.
Regarding claim 7, Sherony discloses that the first layer includes at least one of concrete-colored paint and Portland cement.
Regarding claim 8, since Sherony discloses the first layer includes at least one of concrete- colored paint and Portland cement.
Regarding claim 9, Sherony discloses that the paint and cement are present in a ratio of about 32:1.
Regarding claim 10, Sherony further discloses an intermediate layer located between the first layer and the second layer (Figure 3, for example).
Regarding claim 11, Sherony discloses that the intermediate layer includes polycarbonate.
Regarding claim 15, Sherony discloses that the core is made of a foam material.
Regarding claim 16, Sherony discloses that the first layer defines an outermost layer of the plurality of layers of the skin, and wherein the second layer defines an innermost layer of the plurality of layers of the skin.
Regarding claim 18, Sherony discloses that the skin is configured to exhibit substantially the same radar reflectivity as a concrete curb for 77 GHz radar.
Regarding claim 19, Sherony discloses that the skin is configured to exhibit substantially the same infrared reflectivity as a concrete curb a reflectance angle of from substantially O degrees to substantially 70 degrees.
Regarding claim 20, Sherony teaches surrogates for roadside objects that can be used in vehicle testing (Abstract), that the surrogates approximate the overall visual appearance of the corresponding roadside object (paragraph 11), that the surrogates can be used to approximate a concrete object such as a concrete divider (paragraph 11), and that surrogates can be created for other roadside objects such as curbs. Based on these combined teachings, Sherony teaches a concrete curb surrogate comprising a body configured to be substantially the same size and shape as a body of a concrete curb, the body including a core and a skin attached to the core (paragraph 21), the core including a foam material, the skin covering at least a portion of the core, the skin including at least three layers (paragraph 27 the at least three layers including: a first layer including a mixture of paint and cement (paragraphs 25 and 27), the first layer being an outermost layer of the at least three layers (paragraph 27); a second layer including a conductive material (paragraph 28); and an intermediate layer located between the first layer and the second layer (Figure 3, for example).
Regarding claim 21, Sherony discloses that the intermediate layer includes a nonmetallic material (polycarbonate film).
Regarding claim 22, Sherony discloses that the second layer defines an innermost layer of the at least three layers (Figure 3, for example). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14, 17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sherony, as applied above.
Regarding claim 3, Sherony discloses that the second layer includes a mixture of acrylic paint and conductive paint. While Sherony fails to disclose that the second layer includes a mixture of organic paint and conductive paint, the Examiner takes Official Notice that organic acrylic paint is old and well-known. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the mixture of acrylic paint and conductive paint to be a mixture of organic acrylic paint and conductive paint based on obvious design choice since there is a lack in criticality and either acrylic paint or organic acrylic paint would function the same.
Regarding claim 4, since Sherony discloses that the ratio of acrylic paint to conductive paint is about 8:1, the resulting combination makes obvious that the organic acrylic paint and the conductive paint ratio are present in a ratio of about 8:1 in view of Sherony’s suggestion.
Regarding claim 14, while Sherony fails to explicitly disclose that the body is made from a plurality of body segments, and wherein the plurality of body segments are operatively connected in an end to end manner, the Examiner takes Official Notice that providing a plurality of curb segments and connecting adjacent segments end to end is old and well-known to be able to have a longer curb. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Sherony’s concrete curb surrogate to have the body be made of a plurality of body segments with the plurality of body segments operatively connected in an end to end manner be able to have a longer curb.
Regarding the rectangular shape having a four corners with at least one corner rounded, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Sherony into any shape deemed suitable for a particular application.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sherony as applied above in view of Kazan et al., US 2,943,205.
Regarding claim 5, while Sherony only discloses the use of conductive paint and fails to disclose the use of a conductive film, Kazan discloses that conductive metal film and conductive paint are functional equivalents (column 2, last three lines). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the conductive paint to be conductive film in view of Kazan’s disclosure that they are functional equivalents.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sherony as applied above in view of Raszewski, US 4,790,433.
Regarding claim 6, while Sherony discloses that the conductive material is conductive paint and fails to disclose that the conductive material is conductive foam, Raszewski discloses that a conductive layer can be made by painting electrically conductive paint onto a foam surface (column 2, last three lines). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the conductive paint to be conductive paint painted onto a foam surface in view of Raszewski’s disclosure as an alternate conductive layer. The resulting combination includes a conductive foam.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sherony as applied to claim 10, in view of Poxson et al., US 2013/0209780 A1.
Regarding claims 12 and 13, while Sherony discloses that the intermediate layer can be polycarbonate film but fails to disclose that it is a non-metallic fabric, Poxson teaches a polymer substrate for use such as with optics and sensors, and discloses that the polymer substrate can be polycarbonate film, polyester, polyester film, or nylon, amongst other suitable substrates (paragraph 15).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the intermediate layer to be a nonmetallic fabric such as polyester or nylon in view of Poxson’s disclosure that they are functional equivalents. the resulting combination includes the nonmetallic fabric including at least one of polyester fabric and nylon fabric.

Claims 17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sherony as applied above, in view of CN 110512484 A (hereinafter will be referred to as CN ‘484),
While Sherony fails to show a cross-sectional shape of a curb, CN ‘484 discloses a curb and shows the cross-section having a substantially rectangular shape with four corners and at least one of the corners is rounded (Figure 2). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the cross-sectional shape to be substantially rectangular shape with four corners and at least one of the corners is rounded in view of CN ‘484’s disclosure that such cross- sections for curbs are known.


Response to Arguments
Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive.  Common ownership with the relied upon primary reference has not been established; therefore, it qualifies as prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671


/GARY S HARTMANN/Primary Examiner, Art Unit 3671